 1

 2

 3

 4

 5

 6

 7
                                  UNITED STATES DISTRICT COURT
 8
                                 WESTERN DISTRICT OF WASHINGTON
                                           AT TACOMA
 9

10
         JOSHUA N. DELEON,                                      CASE NO. 19-5424 RJB-JRC
11
                                     Petitioner,                ORDER ON REPORT AND
12               v.                                             RECOMMENDATION
13       JEFFREY A. UTTECHT,
14                                   Respondent.

15

16           THIS MATTER comes before the Court on the Report and Recommendation of U.S.

17   Magistrate Judge J. Richard Creatura. Dkt. 14. The Court has considered the Report and

18   Recommendation, objections, and the remaining file.

19           In this 28 U.S.C. § 2254 habeas corpus petition, the Petitioner challenges a state court

20   conviction, by guilty plea, of rape of a child in the first degree, child molestation in the first

21   degree and second degree, and the resulting May 11, 2018 sentence. Dkt. 1. His direct appeal is

22   pending in the Washington Court of Appeals Div. II. Washington v. DeLeon, Washington Court

23   of Appeals Div. II case number 51934-8-II. On September 12, 2019, the Report and

24


     ORDER ON REPORT AND RECOMMENDATION - 1
 1   Recommendation was filed, recommending that this petition be denied without prejudice for

 2   failing to exhaust state court remedies on any of the claims. Dkt. 14.

 3          “State prisoners seeking a writ of habeas corpus from a federal court must first exhaust

 4   their remedies in state court. A petitioner has exhausted his federal claims when he has fully and

 5   fairly presented them to the state courts.” Woods v. Sinclair, 764 F.3d 1109, 1129 (9th Cir.

 6   2014)(citing 28 U.S.C. § 2254(b)(1)(A) and O'Sullivan v. Boerckel, 526 U.S. 838, 844–45, 119

 7   S.Ct. 1728 (1999)).

 8          The Report and Recommendation (Dkt. 14) should be adopted. The Petitioner has not

 9   fully presented any of his claims to the state courts. His first direct appeal is pending. The

10   Petitioner has failed to exhaust his state court remedies as required by 28 U.S.C. §

11   2254(b)(1)(A). This federal habeas action is premature.

12          Under Rhines v. Weber, 544 U.S. 269, 276 (2005), a district court has discretion to stay a

13   petition with both exhausted and unexhausted claims to allow the petitioner time to present his

14   unexhausted claims to state courts. In the Ninth Circuit, a “district court has the discretion to

15   stay and hold in abeyance fully unexhausted petitions under the circumstances set forth in

16   Rhines.” Mena v. Long, 813 F.3d 907, 912 (9th Cir. 2016). A stay and abeyance under Rhines is

17   available when: (1) “the petitioner had good cause for his failure to exhaust,” (2) the petitioner’s

18   “unexhausted claims are potentially meritorious,” and (3) “there is no indication that the

19   petitioner engaged in intentionally dilatory litigation tactics.” Rhines, at 278.

20          Petitioner does not request a stay here. In his objections, the Petitioner maintains that the

21   state courts do not have jurisdiction to decide his claims. Dkt. 15. The Petitioner fails to cite any

22   authority that supports his position. His remaining assertions are without merit and do not

23   provide a basis to reject the Report and Recommendation. Further, there is no showing that a

24


     ORDER ON REPORT AND RECOMMENDATION - 2
 1   stay, rather than dismissal, is appropriate. There is no showing that the petitioner had good cause

 2   for his failure to exhaust. Rhines, at 278. This case was filed on May 13, 2019 - a year after the

 3   Petitioner was sentenced. Further, it is unclear whether the “unexhausted claims are potentially

 4   meritorious.” Rhines, at 278. While “there is no indication that the petitioner engaged in

 5   intentionally dilatory litigation tactics” Rhines, at 278, there are no other grounds to stay the case

 6   and hold it in abeyance rather than dismissing it without prejudice.

 7          Further, a certificate of appealability should not issue. As stated in the Report and

 8   Recommendation, reasonable jurists could not debate whether, or agree that, the petition should

 9   have been resolved in a different manner; the issues raised are not adequate to deserve

10   encouragement to proceed further; and jurists of reason would not find it debatable whether the

11   court was correct in its rulings. Slack v. McDaniel, 529 U.S. 473, 484 (2000). A Certificate of

12   Appealability should be denied.

13          It is ORDERED that:

14              •   The Report and Recommendation (Dkt. 14) IS ADOPTED;

15              •   This case IS DISMISSED WITHOUT PREJUDICE; and

16              •   The certificate of appealability IS DENIED.

17          The Clerk is directed to send uncertified copies of this Order to Judge Creatura, all

18   counsel of record, and to any party appearing pro se at said party’s last known address.

19          Dated this 21st day of October, 2019.

20

21
                                            A
                                            ROBERT J. BRYAN
22                                          United States District Judge

23

24


     ORDER ON REPORT AND RECOMMENDATION - 3
